Title: To Thomas Jefferson from Henry Dearborn, [13 October 1802]
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            [13 Oct. 1802]
          
          I should presume that it might not be amiss to enquire of Genl. Sumpter, W. Hampton, or other known respectable characters in S.C., what wieght & credit is to be given to the representations of Mr. D. and what would be proper to be done for him (if any thing) by the Exect.—he may become a mischevious man, and in the critical situation of that State, however undeserving, it may be proper to take some notice of him. from all that I have seen from him & heard of him, I conclude that he would be very quiet about removals &c. if he could git a snug place for himself. Mr. Gallatin might easily obtain all necessary information, & if it should appear that Mr. D. is neither intitled to notice, or to be feared, he might be permited to continue his complaints through his tedious letters.
          
            H. D.
          
        